DETAILED ACTION
This office action is responsive to the amendment filed 10/4/2021.  As directed, claims 1, 32, and 36 have been amended, claims 5, 15-18, 22-31, and 37 have been canceled, and no claims have been added.  Thus claims 1-4, 6-14, 19-21, and 31-36 are currently pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-10, 12-14, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. (US 20140303533 A1) in view of Mansur et al. (US 20140276283 A1), Cook et al.  (2005/0143682), Olson (2012/0089063), Evans (2003/0006165) and Li (2009/000978).
Regarding claim 1, Zeutzius et al. discloses (see Fig. 7 and Fig. 11A) a system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising: a) a first garment sleeve (see 200 in Fig. 5) configured to be wrapped around the left calf 5of the patient and having a compartmented air chamber (see 240 in Fig. 5 and paragraph [0042]) formed in an interior surface thereof, which communicates with an air input tube (see 615 in Fig. 10) located on an exterior surface thereof; b) a second garment sleeve configured to be wrapped around the right calf of the patient and having a compartmented air chamber formed in an interior surface thereof, which communicates with an air input tube located on an exterior surface thereof (see above and Fig. 11A);  10c) a first reusable portable pump assembly (see 100 in Fig. 7 and paragraph [0035].  [0050] discloses a wall adaptor enabling reusability due to continuous power) for pressurizing the air chamber of the first garment sleeve, wherein the first portable pump assembly is adapted to be secured to the exterior surface of the first garment sleeve (see Fig. 10) and it includes a valve stem (see 445 in Fig. 8) configured to engage the air input tube on the exterior surface of the first garment sleeve (see paragraph [0047] lines 21-22 and paragraph [0049]); and  15d) a second reusable portable pump assembly ([0050] discloses a wall adaptor enabling reusability due to continuous power) for pressurizing the air chamber in the second garment sleeve, wherein the second portable pump assembly is adapted to be secured to the exterior surface of the second garment sleeve and it includes a valve stem configured to 
Zeutzius substantially teaches the claimed invention except for the first portable pump assembly is adapted to be detachably secured to the exterior surface of the first garment sleeve (enabling the sleeves to be disposable) and it includes a valve stem configured to detachably engage the air input tube on the exterior surface of the first garment sleeve; wherein each portable pump assembly has a housing and the valve stem of each portable pump assembly extends outward from an exterior wall of the housing along a longitudinal axis, which facilitates a direct connection between the air input tube and the valve stem so that the longitudinal axes of the air tube connector and the valve stem are coaxially aligned when the connector portion and the valve stem are detachable engaged, and the second portable pump assembly is adapted to be detachably secured to the exterior surface of the second garment sleeve and it includes a valve stem configured to detachably engage the air input tube on the exterior surface of the second garment sleeve.  However, Mansur et al. teaches a portable pump assembly (see 130 in Fig. 4) is adapted to be detachably secured to the exterior surface of a garment sleeve through the use of the hook-portion of a hook-and-loop style fastener (see paragraph [0053]) as a known way method for the purpose of attaching the pump assembly to the sleeve; thereby the sleeves are disposable (as shown the sleeves are made of material and sized to be able to be placed in a trash i.e. when the material becomes damaged of worn out; see [0043] lines 1-5 of Zeutzius) and the pump includes a coupling (see 136 in Fig. 3) configured to detachably engage the air input tube (see 110 in Fig. 3) on the exterior surface of the second garment sleeve for the purpose of facilitating the use of different devices with the air pump (see paragraph [0038]) wherein each portable pump assembly has a housing (132) and the valve stem (134, 136) of each portable 
The modified Zeutzius discloses (see figs. 1-5 of Mansour) an air input tube (110) on the exterior surface of the garment sleeves and directly connected to the valve stem (134, 136) but does not specifically disclose the air input tube is configured as a right-angled tubular connector having a stem portion and a horizontal connector portion that extends perpendicular to the stem portion along a longitudinal axis, wherein the stem portion of each air input tube is associated with a central hub portion of a flange extending from the exterior surface of the garment sleeve, wherein each flange has a lower retention portion retained within the air chamber of the garment sleeve, wherein the stem portion of the air input tube is mounted for rotation relative to the central hub portion of the flange for rotationally positioning the connector portion of the air input tube with respect to the valve stem of the portable pump assembly detachably secured to the 
Zeutzius discloses two modules (fig. 11b) wherein the module includes a battery ([0035] lines 1-8) and the batteries can be rechargeable ([0007] last 6 lines) but does not specifically disclose a dual cord power supply adaptor for recharging a first rechargeable battery in the first pump assembly and the second rechargeable battery in the second pump assembly at the same time wherein the housing of each of the pump assemblies includes a charging port for communicating the cord of the dual power supply adaptor.   However, Olson teaches a dual power supply adaptor ([0112] lines 9-14 disclose a special purpose charger to accept two control modules 18) for recharging a first rechargeable battery (([0111] lines 1-8, [0112] lines 1-14) )  in the first pump assembly (18) and the second rechargeable battery ([0111] lines 1-8, [0112] lines 1-14) in the second pump assembly (18) at the same time ([0112] lines 9-14 disclose simultaneous charging of the two modules 18) wherein the housing of each of the pump assemblies (18) includes a charging port (102) for communicating with cords (output cable) of the dual power supply adaptor ([0111] lines 1-8, [0112] lines 1-14).   It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have provided the batteries of the modified Zeutzius with a dual power adaptor for simultaneously charging batteries of the module as taught by Olson to provide the advantage of enhanced efficiency in charging and ease of use.
The modified Zeutzius substantially teaches the claimed invention except for a tray having recesses for packaging the first and second reusable portable pump assemblies and the 
The modified Zeutzius teaches an accessories box (10) as shipping carton but does not specifically disclose the accessories box includes a tray.  However, Li teaches a tray (200) having recesses (A, B, C, D, E) able to packaging the first and second reusable portable pump assemblies and the dual cord power supply adapter together (as shown, rooms A, B, C, D, E enable placement of power cords and pumps due to the quantity and adjustability of the rooms; 
Regarding claim 2, Zeutzius substantially teaches the claimed invention except for the interior surface of each garment sleeve is fabricated from a non-woven polyester material.  Olson et al. teaches wherein the interior surface of each garment sleeve is fabricated from a non-woven polyester material for better comfort (see paragraph [0056]). It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Zeutzius et al. in view of Mansur et al. to include wherein the interior surface of each garment sleeve is fabricated from a non-woven polyester material as taught by Olson et al. for the purpose of better comfort.
Regarding claim 6, Zeutzius discloses wherein each pump assembly has an alarm feature to indicate a low battery power condition (see paragraph [0051]).  
Regarding claim 7, Zeutzius discloses wherein each pump assembly has a means 15to shut down the system at a critically low battery power to avoid battery damage (see paragraph [0051]).  
Regarding claim 8, Zeutzius discloses wherein each portable pump assembly has a housing (see 535, 540 in Fig. 9 and paragraph [0053]) that encloses a pump, which is acoustically isolated within the housing.  
Regarding claim 209, Zeutzius discloses wherein each portable pump assembly has a housing (see 550 and 555 in Fig. 9) that encloses a solenoid valve (see 575 in Fig. 9).  

Regarding claim 12, Zeutzius discloses wherein each portable pump assembly has an alarm feature to indicate a low inflation pressure condition (see paragraph [0051]).  
Regarding claim 1513, Zeutzius discloses wherein each portable pump assembly has an alarm feature to indicate a high inflation pressure condition (see paragraph [0051])  
Regarding claim 14, the modified Zeutzius discloses wherein the housing of each portable pump assembly has one or more hook type fasteners on a rear surface thereof for detachably 20securing the pump assembly housing to the exterior surface of a garment sleeve (see paragraph [0053] in Mansur et al.).  
15Regarding claim 19, Zeutzius discloses wherein the garment sleeves are intended to be disposable and the portable pump assemblies are intended to be reusable (the system is capable of performing the recited function because the garment sleeves are detachable connected to the portable pump assemblies).  
Regarding claim 20, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 1. Zeutzius et al. does not disclose wherein each portable pump assembly includes an electronic compliance meter that stores and reports information regarding a 20length of time that each pump assembly was in use.  Olson et al. teaches each portable pump assembly includes an electronic compliance meter that stores and reports information regarding a 20length of time that each pump assembly was in use (see paragraph [0116]) for the purpose of monitoring and supervising an individual's compliance to a prescribed protocol. It would have been obvious to 
Regarding claim 21, Zeutzius discloses wherein each portable pump assembly includes an electronic pressure sensing circuit that monitors pressure with the air chamber of a garment sleeve and controls operation of the pump based thereupon (see paragraph [0045]).


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. in view of Mansur et al., Cook, Olson, and Evans, and Li, as applied to claim 1 above, and further in view of Jewell (US 20120247484 A1).
Regarding claim 3, Zeutzius et al. in view of Mansur et al. discloses a system as recited in Claim 1. Zeutzius et al. does not disclose wherein the exterior surface of each garment sleeve is fabricated from a nylex fabric.  Jewell teaches a nylex fabric can be used to provide a dis-infectable, moisture resistance surface that is a high grade, breathable vinyl or nylon designed especially for medical (see paragraph [0028]). It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Zeutzius et al. in view of Mansur et al. to include wherein the exterior surface of each garment sleeve is fabricated from a nylex fabric as taught by Jewell as a known suitable medical material for the purpose of providing a dis-infectable, moisture resistance surface.
.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. in view of Mansur et al. Cook, Olson, and Evans and Li, as applied to claims 10 above, and further in view of McWhorter (US 5263473 A).
Regarding claim 11, Zeutzius discloses wherein the processor in each portable pump assembly is programmed to command the pump to inflate the air chamber in a respective garment sleeve to a preset pressure of 50 mm Hg +/- 10 mm Hg (see paragraph [0048] line 4) and hold that pressure for 10 seconds (paragraph [0047]), whereupon the solenoid valve will open to allow 10the air chamber to deflate and be without pressure (paragraph [0047] lines 10-12) but does not discloses whereupon the solenoid valve will open to allow 10the air chamber to deflate and be without pressure for 45 seconds. McWhorter teaches a pneumatic compression device is without pressure for 45 seconds for the purpose of allowing arterial blood to refill the leg (column 1 lines 60-68). It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Zeutzius et al. to include whereupon the solenoid valve will open to allow 10the air chamber to deflate and be without pressure for 45 seconds as taught by McWhorter for the purpose of allowing arterial blood to refill the leg.
Zeutzius discloses holding for 10 seconds but does not specifically disclose holding for 15 seconds.  However, it would have been obvious to one of ordinary skill in the art to modify the holding period of Zeutzius to include 15 seconds as such is well within an artisan’s skill and .

Claims 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius in view of Mansur, Cook, Olson, Evans, Li, and Peeler (5,951,502).
Regarding claim 32, Zeutzius et al. discloses (see Fig. 7 and Fig. 11A) a system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising: a) a first garment sleeve (see 200 in Fig. 5) configured to be wrapped around the left calf 5of the patient and having a compartmented air chamber (see 240 in Fig. 5 and paragraph [0042]) formed in an interior surface thereof, which communicates with an air input tube (see 615 in Fig. 10) located on an exterior surface thereof; b) a second garment sleeve configured to be wrapped around the right calf of the patient and having a compartmented air chamber formed in an interior surface thereof, which communicates with an air input tube located on an exterior surface thereof (see above and Fig. 11A);  10c) a first reusable portable pump assembly (see 100 in Fig. 7 and paragraph [0035]. [0050] discloses a wall adaptor enabling reusability due to continuous power)) for pressurizing the air chamber of the first garment sleeve, wherein the first portable pump assembly is adapted to be secured to the exterior surface of the first garment sleeve (see Fig. 10) and it includes a valve stem (see 445 in Fig. 8) configured to engage the air input tube on the exterior surface of the first garment sleeve (see paragraph [0047] lines 21-22 and paragraph [0049]); and  15d) a second reusable portable pump assembly ([0050] discloses a wall adaptor enabling reusability due to continuous power) for pressurizing the air chamber in the 
Zeutzius substantially teaches the claimed invention except for the first portable pump assembly is adapted to be detachably secured to the exterior surface of the first garment sleeve (enabling disposability) and it includes a valve stem configured to detachably engage the air input tube on the exterior surface of the first garment sleeve; wherein each portable pump assembly has a housing and the valve stem of each portable pump assembly extends outward from an exterior wall of the housing along a longitudinal axis, which facilitates a direct connection between the air input tube and the valve stem so that the longitudinal axes of the air tube connector and the valve stem are coaxially aligned when the connector portion and the valve stem are detachable engaged, and the second portable pump assembly is adapted to be detachably secured to the exterior surface of the second garment sleeve and it includes a valve stem configured to detachably engage the air input tube on the exterior surface of the second garment sleeve.  However, Mansur et al. teaches a portable pump assembly (see 130 in Fig. 4) is adapted to be detachably secured to the exterior surface of a disposable garment sleeve through the use of the hook-portion of a hook-and-loop style fastener (see paragraph [0053]) as a known way method for the purpose of attaching the pump assembly to the sleeve (as shown the sleeves are made of material and sized to be able to be placed in a trash i.e. when the material becomes damaged of worn out; see [0043] lines 1-5 of Zeutzius); and the pump includes a coupling (see 136 in Fig. 3) configured to detachably engage the air input tube (see 110 in Fig. 3) on the exterior surface of the second garment sleeve for the purpose of facilitating the use of different 
The modified Zeutzius discloses (see figs. 1-5 of Mansour) an air input tube (110) on the exterior surface of the garment sleeves and directly connected to the valve stem (134, 136) but does not specifically disclose the air input tube is mounted for rotation having a horizontal connector portion, wherein the stem portion of the air input tube is mounted for rotation relative to the central hub portion of the flange for rotationally positioning the connector portion of the air input tube with respect to the valve stem of the portable pump assembly detachably secured to the exterior surface of the garment sleeve to ease connectivity between the air input tube and the valve stem, and wherein rotation of the air input tube facilitates connection of the garment sleeve 
Zeutzius discloses two modules (fig. 11b) wherein the module includes a battery ([0035] lines 1-8) and the batteries can be rechargeable ([0007] last 6 lines) but does not specifically disclose a dual cord power supply adaptor for recharging a first rechargeable battery in the first pump assembly and the second rechargeable battery in the second pump assembly at the same time wherein the housing of each of the pump assemblies includes a charging port for communicating the cord of the dual power supply adaptor.   However, Olson teaches a dual power supply adaptor ([0112] lines 9-14 disclose a special purpose charger to accept two control modules 18) for recharging a first rechargeable battery (([0111] lines 1-8, [0112] lines 1-14) )  in the first pump assembly (18) and the second rechargeable battery ([0111] lines 1-8, [0112] lines 1-14) in the second pump assembly (18) at the same time ([0112] lines 9-14 disclose simultaneous charging of the two modules 18) wherein the housing of each of the pump assemblies (18) includes a charging port (102) for communicating with cords (output cable) of the dual power supply adaptor ([0111] lines 1-8, [0112] lines 1-14).   It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have provided the batteries of the modified Zeutzius with a dual power adaptor for simultaneously charging batteries of the module as taught by Olson to provide the advantage of enhanced efficiency in charging and ease of use.
The modified Zeutzius substantially teaches the claimed invention except for a tray having recesses for packaging the first and second reusable portable pump assemblies and the dual cord power supply adapter together, a shipping carton for enclosing the tray containing the first and second reusable pump assemblies and the dual cord power supply together and for returning the first and second reusable pump assemblies and the dual cord power supply adapter to a supplier after the patient is ambulatory; and a supply carton for initially delivering the first and second disposable garment sleeves and the shipping carton enclosing the tray containing the first and second reusable pump assemblies and the dual cord power supply adapter to the patient.  However, Evans teaches in figs. 5 and 6 a shipping carton (10) for enclosing accessories ([0027] lines 1-10 and thereby able to hold power adaptors and pumps as accessories to the sleeve) which is able to be use for returning the first and second reusable pump assemblies and the dual cord power supply adapter to a supplier after the patient is ambulatory ([0025] lines 1-10 discloses a closeable box formed of board material and thus is able to be shipped at will (i.e. when a patient becomes ambulatory); and a supply carton (51, 61) for initially delivering the first and second disposable garment sleeves (carton 51 shows space 52 and carton 61 shows space  52, 23 able to be used for holding garment sleeves) and the shipping carton (10).  It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have provided the sleeves, pump assemblies and adaptor of the modified Zeutzius with shipping and supply cartons as taught by Evans to provide the advantage of enhanced ease in shipping and reaching far away customers/users.
The modified Zeutzius teaches an accessories box (10) as shipping carton but does not specifically disclose the accessories box includes a tray.  However, Li teaches a tray (200) having recesses (A, B, C, D, E) able to packaging the first and second reusable portable pump assemblies and the dual cord power supply adapter together (as shown, rooms A, B, C, D, E enable placement of power cords and pumps due to the quantity and adjustability of the rooms; see [0020] lines 1-10, [0021] lines 1-5). It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have provided the accessory box of the modified Zeutzius with a tray as taught by Li which would be able to accommodate pumps and power adaptors to provide the advantage of enhanced shock absorption and accessory storage during shipping.
Zeutzius discloses wherein each portable pump assembly has a processor programmed to command the pump to inflate the air chamber in a respective garment sleeve to a preset pressure (see paragraph [0038]) and the air chamber will deflate after a hold period (see paragraph [0047] lines 9-12) but does not specifically disclose when pressure in the air chamber decreases below 
Regarding claim 34 Zeutzius discloses wherein each portable pump assembly has an alarm feature to indicate a low inflation pressure condition (see paragraph [0051]).  
Regarding claim 35, Zeutzius discloses wherein each portable pump assembly has an alarm feature to indicate a high inflation pressure condition (see paragraph [0051]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. in view of Mansur et al., Cook, Olson, Parker, and Peeler, as applied to claim 32 above, and further in view of McWhorter (US 5263473 A).
Regarding claim 33, Zeutzius discloses wherein the processor in each portable pump assembly is programmed to command the pump to inflate the air chamber in a respective garment sleeve to a preset pressure of 50 mm Hg +/- 10 mm Hg (see paragraph [0048] line 4) and hold that pressure for 10 seconds (paragraph [0047]), whereupon the solenoid valve will 
Zeutzius discloses holding for 10 seconds but does not specifically disclose holding for 15 seconds.  However, it would have been obvious to one of ordinary skill in the art to modify the holding period of Zeutzius to include 15 seconds as such is well within an artisan’s skill and would provide the advantage of enhanced therapeutic effect and variability to meet the needs of different sized users.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeutzius et al. in view of Mansur et al., Olson, Evans, and Li
Regarding claim 36, Zeutzius et al. discloses (see Fig. 7 and Fig. 11A) a system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising: a) a first garment sleeve (see 200 in Fig. 5) configured to be wrapped around the left calf 5of the patient and having a compartmented air chamber (see 240 in Fig. 5 and paragraph 
Zeutzius substantially teaches the claimed invention except for the first portable pump assembly is adapted to be detachably secured to the exterior surface of the first garment sleeve and it includes a valve stem configured to detachably engage the air input tube on the exterior surface of the first garment sleeve, and the second portable pump assembly is adapted to be detachably secured to the exterior surface of the second garment sleeve and it includes a valve stem configured to detachably engage the air input tube on the exterior surface of the second garment sleeve.  However, Mansur et al. teaches a portable pump assembly (see 130 in Fig. 4) is 

The modified Zeutzius substantially teaches the claimed invention except for a tray having recesses for packaging the first and second reusable portable pump assemblies and the dual cord power supply adapter together, a shipping carton for enclosing the tray containing the first and second reusable pump assemblies and the dual cord power supply together and for returning the first and second reusable pump assemblies and the dual cord power supply adapter to a supplier after the patient is ambulatory; and a supply carton for initially delivering the first and second disposable garment sleeves and the shipping carton enclosing the tray containing the first and second reusable pump assemblies and the dual cord power supply adapter to the patient.  However, Evans teaches in figs. 5 and 6 a shipping carton (10) for enclosing accessories ([0027] lines 1-10 and thereby able to hold power adaptors and pumps as accessories to the sleeve) which is able to be use for returning the first and second reusable pump assemblies and the dual cord power supply adapter to a supplier after the patient is ambulatory ([0025] lines 1-10 discloses a closeable box formed of board material and thus is able to be shipped at will (i.e. when a patient becomes ambulatory); and a supply carton (51, 61) for initially delivering the first and second disposable garment sleeves (carton 51 shows space 52 and carton 61 shows space  52, 23 able to be used for holding garment sleeves) and the shipping carton (10).  It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have provided the sleeves, pump assemblies and adaptor of the modified Zeutzius with shipping and supply cartons as taught by Evans to provide the advantage of enhanced ease in shipping and reaching far away customers/users.
The modified Zeutzius teaches an accessories box (10) as shipping carton but does not specifically disclose the accessories box includes a tray.  However, Li teaches a tray (200) having recesses (A, B, C, D, E) able to packaging the first and second reusable portable pump assemblies and the dual cord power supply adapter together (as shown, rooms A, B, C, D, E enable placement of power cords and pumps due to the quantity and adjustability of the rooms; see [0020] lines 1-10, [0021] lines 1-5). It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have provided the accessory box of the modified Zeutzius with a tray as taught by Li which would be able to accommodate pumps and power adaptors to provide the advantage of enhanced shock absorption and accessory storage during shipping.

Response to Arguments
Applicant's arguments filed 10/2/2021 have been fully considered but they are not persuasive. 


Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785